Citation Nr: 0504515	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-25 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a left eye disability, to include 
cataract removal and glaucoma, and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In November 1968, the RO issued a rating decision that 
continued a prior denial of service connection for a left eye 
disability.  

2.  The evidence received since the November 1968 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for left eye disability, to include 
cataract removal and glaucoma, has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim to reopen a 
previously denied claim of entitlement to service connection 
for left eye disability, to include cataract removal and 
glaucoma.  Therefore, no further development with respect to 
this matter is required under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] or the regulations implementing 
it.

Evidentiary Background

Service medical records reflect that the veteran sustained a 
fracture of his nasal septum with no displacement in December 
1956.  

By rating action dated in March 1959, the RO awarded service 
connection for a deviated nasal septum, with rhinitis.  

In a statement dated in May 1963, the veteran's private 
optometrist, Dr. Theodore S. Thamel, noted that the veteran 
had recently been given a refractive examination.  At that 
time, his left eye was noted to have a sizeable opacity 
located somewhat in the path of his line of sight.  The 
veteran reported an unspecified accident during his active 
military service.  Determining the etiology of this 
manifestation was felt to be a "perplexing matter."  Dr. 
Thamel noted that his examination of the veteran in April 
1963 was the veteran's first post-service examination and it 
was felt that the veteran's in-service medical records would 
be probative in ascertaining the etiology of his present 
condition.  

By rating action dated in July 1963, the RO denied service 
connection for opacity of the left eye.  The RO noted that 
the veteran's service medical records were negative for any 
independent disease or injury to the veteran's left eye.  The 
record does not show that the veteran filed an appeal of this 
decision.

Dr. Thamel, in a letter dated in March 1968, noted that he 
first examined the veteran in April 1963.  It was recommended 
that, because of the progress of his opacity, he receive 
follow-up treatment every 6 months to 12 months.  In March 
1966, the veteran was referred to Dr. E. Port Jewett for 
immediate surgical attention.   

In a statement dated in March 1968, Dr. Jewett, a private 
ophthalmologist, noted that he had seen first examined the 
veteran in May 1951 and found hyperopic astigmatism and acne 
indurata, moderately severe.  In March 1966, he was noted to 
have mature Cataracta Complicata of the left eye evidenced by 
typical mutton-fat keratitic precipitates with moderate 
visible blood vessels of the iris.  He subsequently underwent 
an intracapsular cataract extraction with basal iridectomy of 
the left eye that same month.  Dr. Jewett noted that the 
veteran alleged that he bumped his head while playing 
basketball in 1956.  The veteran felt that this bump "must 
have . . . caused his cataract" ten years later.  Dr. Jewett 
noted that cataracta complicata, as demonstrated in the 
veteran, usually occurred only secondary to granulomatous 
disease such as acne indurata and has no traumatic origin.

In a statement dated in October 1968, the veteran asserted 
that the sight in his left eye decreased noticeably following 
his in-service accident.  He reported that he was prescribed 
eyeglasses while in the military and had annual visits to an 
optometrist following service.  He felt that his cataract was 
caused by trauma during service.  In particular, an accident 
he had during basic training.  

By rating action dated in November 1968, the RO continued the 
prior denial of service connection for a left eye disability.  
The evidence does not show that the veteran appealed this 
decision.  

In March 2002, the veteran again submitted a claim for 
service connection for an eye injury to include cataracts.  

In statements dated in July and October 2002, Dr. Dennis J. 
Arinella, a private ophthalmologist noted that the veteran 
had been his patient since 1998.  The veteran's history 
included a cataract removal in the left eye dating back to 
the age of 25 and end stage glaucoma of the left eye.  Dr. 
Arinella noted that, while impossible to know for sure, it 
was possible for a blow to the head to cause cataracts.

In a statement dated in August 2002, the veteran asserted 
that he received a severe blow to his nose and left eye 
during basic training at Ft. Dix, New Jersey, in 1956.  
According to the veteran, he was unconscious for several 
hours and hospitalized for two days at the post hospital.  He 
reported that his left eye was closed and swollen for a day 
and that his cornea was red for almost two weeks.  He 
received daily treatment at the post infirmary for his eye 
condition.   While serving in Germany, he received continuous 
medical treatment from Army doctors and German specialists.  

In a subsequent statement dated in October 2002, the veteran 
noted that Fabers Cyclopedic Medical Dictionary states that 
traumatic cataracts occur between 50 to 60 years of age while 
he was 31 years old when he underwent cataract surgery.  He 
questioned the opinion by Dr. Jewett noting that Dr. Jewett 
did not have all his pertinent history or facts before 
opining that his cataract was not related to trauma.  He 
asked the RO review pertinent military records at Fort Dix 
Army Hospital, Fort Wadsworth Army Hospital in New York and 
Kitzengen Army Hospital in Germany, and Wurtzburg Army 
Hospital in Germany.  Similarly, in a May 2003 statement, the 
veteran requested that the RO obtain pertinent treatment 
records from the military hospital where he alleged that he 
received in-service treatment for his eye condition.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). (2004)  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).

Analysis

By an unappealed decision in November 1968, the RO denied 
service connection for the veteran's left eye disability.  
This is the most recent final denial of his claim.   

After a review of the evidence, the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a left eye 
disability, to include cataract removal and glaucoma.  In 
particular, recent private medical evidence from Dr. Arinella 
indicates a possible link between the veteran's post-service 
cataract and an in-service head injury.  

This medical opinion relates to an unestablished fact 
necessary to substantiate the claim.  That it, it provides a 
link between the veteran's post-service left eye condition 
and his active military service.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim and raises a 
reasonable possibility of substantiating the claim.  
Therefore, Dr. Arinella's statements are new and material and 
reopening of the claim is in order.  


ORDER

New and material evidence having been submitted, reopening of 
a claim for service connection for a left eye disability, to 
include cataract removal and glaucoma, is granted.


REMAND

veteran has reported that he was hospitalized for several 
days following an incident in which he was hit in the head by 
a basketball.  He has also asserted that he received 
treatment for his eye condition at several military 
facilities during active service.  In particular, he 
identified treatment at Army hospitals or infirmaries at the 
following locations:  Fort Dix, New Jersey; Fort Wadsworth, 
New York; Kitzengen, Germany; and Wurtzburg, Germany.  In 
light of the duty to assist the veteran in obtain pertinent 
federal records, further development to obtain pertinent 
treatment records from these facilities is in order.  

The Board is also of the opinion that a VA examination would 
be probative in determining the relationship, if any, between 
the veteran's active military service and his left eye 
disability.  In this regard, the Board notes that the 
veteran's prior treating physician, Dr. Jewett, opined that 
the veteran's cataract was not caused by trauma.  However, 
his present ophthalmologist, Dr. Arinella, noted a 
"possibility" that present eye condition was related to in-
service trauma.  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
The evidence does not show that either Dr. Jewett or Dr. 
Arinella reviewed the veteran's service medical records or 
any other related documents which would have enabled them to 
form an opinion on an independent basis.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. 
App. 229 (1993

Based on the foregoing, this case is REMANDED to the RO via 
the Appeal Management Center in Washington, D.C., for the 
following actions:

1.  The RO should contact the military 
hospitals and/or infirmaries at Fort Dix, 
New Jersey; Fort Wadsworth, New York; 
Kitzengen, Germany; and Wurtzburg, 
Germany and obtain any treatment records 
for the veteran's claimed left eye 
condition from December 1956 to October 
1958.  The efforts to obtain these 
records and any negative responses should 
be documented in the claims folder. 

2.  When all indicated record development 
has been completed, the RO should also 
arrange for the veteran to be afforded a 
VA examination by an ophthalmologist to 
determine the etiology of any current 
left eye disability.  The veteran should 
be properly notified of the date, time, 
and place of the examination in writing.  
The claims folder must be made available 
to and be reviewed by the examiner.  

The examiner should identify all chronic 
left eye disorders.  For each disorder so 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to the veteran's 
in-service facial trauma that resulted in 
his deviated septum or is otherwise 
etiologically related to the veteran's 
military service.  

The supporting rationale for each opinion 
expressed must also be provided.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


